    Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 1 of 22 PAGEID #: 1762




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

    Tammy Hatmaker, Stephen Hatmaker, Kendall
    Peyton, Alan Huxford, Derek Green, and Bobby
    White,                                             Case No. 3:17-cv-146
           On behalf of themselves and those similarly
           situated,

                  Plaintiffs,                             Judge Thomas Rose
           v.

    PJ Ohio, LLC, BLD Brands, LLC, Serazen, LLC,
    PJ Pizza Ohio, LLC, PJ Las Vegas, LLC, PJ North
    Carolina, LLC, Doug Pak, and Darcie Mangus,

                  Defendants.

                       DEFENDANTS’ BRIEF IN RESPONSE
       TO PLAINTIFFS’ CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

                                          INTRODUCTION

          In its April 8, 2019 Scheduling Order, the Court instructed the parties to file cross-motions

for partial summary judgment on “the question of what constitutes a proper measure of minimum

wage compliance for pizza delivery drivers.” (Sched. Order, Doc. 113.) The cross-motions raise

purely legal questions, discovery has not been conducted, and there is not a full record before the

Court.1 The answer to the Court’s question, as set forth in Defendants’ moving brief (Defs.’ Br.,

Doc. 117), is that the minimum wage requirement has been complied with in either of the following



1
  Defendants have not yet had the opportunity to conduct discovery and it is their understanding
that the Court’s question to the parties raises a question of law. Nevertheless, in an abundance of
caution, accompanying this memorandum are: (1) Declaration of Kathleen McLeod Caminiti
pursuant to Rule 56(d) (“Caminiti Decl.”); and (2) Declaration of Darcie Mangus, COO of
Defendant Serazan (“Mangus Decl.”). Also accompanying this memo is the Declaration of Heidi
Skatrud (“Skatrud Decl.”), former Senior Vice President of Product Management & Operations of
Runzheimer, explaining the components of the IRS business rate, which Runzheimer developed
on behalf of the IRS.

                                                   1
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 2 of 22 PAGEID #: 1763




situations:

        •     In a given workweek, the difference between (1) the delivery drivers’ wages and (2)
              their unreimbursed pizza delivery expenses is (3) equal to or greater than the
              applicable minimum wage (Defs.’ Br. at 8-12, 17-18); or

        •     In a given workweek, (1) the delivery drivers’ wages are equal to or greater than the
              applicable minimum wage, and (2) the employer’s reimbursement to the drivers for
              their pizza delivery expenses “reasonably approximate” those expenses (Defs.’ Br. at
              19-21).

Plaintiffs have the burden of proving, by a preponderance of the evidence, that they were

improperly compensated; they therefore have the burden of proving both that the unreimbursed

portion of their expenses reduced their wages below the minimum, and that Defendants’

reimbursement did not reasonably approximate their actual expenses. (Defs.’ Br. at 8-9, 12-16.)

Plaintiffs’ burden includes producing records of their expenses, since the regulations of the United

States Department of Labor (“DOL”) implementing the Fair Labor Standards Act (“FLSA”) do

not require employers to maintain records of employee expenses. (Defs.’ Br. at 14-16.)

        In their briefing, Plaintiffs restate – or rather misstate – the Court’s question as, “Should

the DOL Field Operations Handbook’s reimbursement methodology for pizza delivery drivers

apply as a matter of law.” (Pls.’ Br., Doc. 116, at 1.) Plaintiffs then answer the question “yes,”

relying on §30c15 of the Field Operations Handbook (generally, “FOH”), which they profoundly

misread. Section 30c15 specifically, and the FOH more broadly, are written in entirely permissive

terms and state that the employer “may” – not “shall” – reimburse at the IRS rate. Furthermore,

§30c15 does not purport to impose any requirements on employers as to recordkeeping (or mileage

reimbursement rates). If it did, it would be superseded by the DOL’s FLSA recordkeeping

regulations, which do not require employers to maintain records of employee expenses, and which

permit reimbursement of a “reasonable approximation” of employee expenses. Notably, the DOL

regulations do not even mention the IRS rate, which, as Defendants have already shown at some


                                                 2
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 3 of 22 PAGEID #: 1764




length, is not a reasonable proxy for pizza delivery drivers’ actual expenses. (Defs.’ Br. at 5-8,

20-21.)

          Defendants, accordingly, respectfully request that the Court reject Plaintiffs’ proposal, and

adopt Defendants’ measure of minimum wage compliance for pizza delivery drivers.

                                        LEGAL ARGUMENT

I.        Plaintiffs Misread the DOL’s Field Operations Handbook.

          According to Plaintiffs, “in the pizza delivery driver context ... determining and

maintaining records of each employee’s actual expenses is an extremely cumbersome task for the

employer”; therefore, they say that in §30c15 of the FOH, the DOL gave “employers a choice in

order to ease their burden: either (1) keep records of delivery drivers’ actual expenses and

reimburse them for them or (2) reimburse drivers at the IRS standard business mileage rate.” (Pls.’

Br. at 6-7; emphasis added.) That is wrong; neither the FOH as a whole nor §30c15 specifically

imposes such requirements on employers.

          The FOH’s introductory section, posted on the Wage and Hour Division’s website,

describes the FOH as having a very limited purpose; it is “an operations manual that provides

Wage and Hour Division (WHD) investigators and staff with interpretations of statutory

provisions, procedures for conducting investigations, and general administrative guidance” and “is

not used as a device for establishing interpretive policy.” https://www.dol.gov/whd/foh/ (last

visited June 10, 2019) (emphasis added). The Sixth Circuit has observed that the FOH contains

mere “interpretations of Department regulations” that “are not subject to the rigors of the

Administrative Procedure Act, including public notice and comment, and therefore are not

controlling under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837,

842-44 (1984).” Stein v. hhgregg, Inc., 873 F.3d 523, 531-32 (6th Cir. 2017). At most, courts



                                                   3
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 4 of 22 PAGEID #: 1765




may “resort for guidance” to such matter. Id. at 532.

       Section 30c15 itself uses permissive, not mandatory, language, providing only that “[a]s

an enforcement policy, the IRS standard business mileage rate ... may be used (in lieu of actual

costs and associated recordkeeping) to determine or evaluate the employer’s wage payment

practices for FLSA purposes.” FOH §30c15(a) (emphasis added). In light of the permissive

language of §30c15, the court in Sullivan v. PJ United, Inc., 362 F. Supp. 3d 1139 (N.D. Ala.

2018), rejected an argument just like Plaintiffs’ here:

       [Plaintiff] Sullivan reads §30c15 for the proposition that if Defendants did not
       record and pay Sullivan’s actual costs incurred during delivery on behalf of
       Defendants, then Defendants must reimburse Sullivan at the IRS standard business
       mileage rate. The text of §30c15, “the IRS standard business mileage rate ... may
       be used (in lieu of actual costs and associated recordkeeping) to determine or
       evaluate the employer’s wage payment practices for FLSA purposes” does not
       support Sullivan’s interpretation. Nowhere does §30c15 require Defendants to
       record Sullivan’s actual costs, the section instead makes a general reference to
       “associated recordkeeping.” ...[T]he FLSA and DOL’s regulations do not require
       employers to track employees’ actual expenses incurred. To the extent §30c15
       purports to require employers to track their employees’ actual expenses, it is not
       entitled to deference because it has no basis in the DOL’s recordkeeping
       regulations. Nor does it make sense to require the Defendants to reimburse Sullivan
       at the IRS standard – ... an employer may either pay actual costs or use a reasonable
       approximation thereof. The IRS rate is arbitrary and has no logical tie to the
       ultimate question in a minimum wage case – whether Sullivan was paid the federal
       minimum wage taking into account reimbursements he received for vehicle
       expenses he incurred.

Id. at 1154 (record citation omitted).

       As Sullivan indicates, and as Defendants discussed at length in their moving brief, nowhere

in the DOL’s extensive employer recordkeeping regulations, which are set forth in 29 C.F.R. Part

516, is there a provision requiring employers to keep records of employee expenses. (Defs.’ Br. at

14-16.) The DOL has acknowledged there is no such requirement. See USDOL Op. Letter

FLSA2008-10, 2008 WL 5483046, at *3 (Oct. 24, 2008) (“no record of such private transactions

need by kept [by the employer] under the FLSA”). Court decisions besides Sullivan likewise have


                                                  4
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 5 of 22 PAGEID #: 1766




acknowledged that employers have no such recordkeeping requirement. See, e.g., Morangelli v.

Chemed Corp., 922 F. Supp. 2d 278, 302 (E.D.N.Y. 2013) (“the obligation to keep employee

records extends to keeping records of deductions from wages, not keeping records of employee

expenses”) (citing 29 C.F.R. §516.2(a)(10); emphasis added); accord, e.g., Garcia v. Koning Rests.

Int’l, L.C., No. 12-23629, 2013 WL 8150984, at *7 n.9 (S.D. Fla. May 10, 2013). The reason there

is no such requirement is that “it would not make sense for the FLSA to impose on an employer

the obligation to keep a record when control over that record is exercised by the employee, rather

than the employer.” Morangelli, 922 F. Supp. 2d at 302; see also, e.g., Wass v. NPC Int’l, Inc.,

688 F. Supp. 2d 1282, 1289 (D. Kan. 2010)

       Finally, while some courts suggest the IRS rate may be an appropriate reimbursement rate,

they also observe that the appropriate rate in a given case is an issue of fact that, if disputed, must

be left to the jury. E.g., Tyler v. JP Operations, LLC, 342 F. Supp. 3d 837, 849, 850 (S.D. Ind.

2018); Young v. Omnicare, Inc., No. 16-9788, 2018 WL 3017342, at *3-4 (S.D. W. Va. June 16,

2018), aff’d, 750 F. App’x 230 (4th Cir. 2019); Perrin v. Papa John’s Int’l, Inc., 114 F. Supp. 3d

707, 721-22 (E.D. Mo. 2015).

       Accordingly, Plaintiffs’ reading of FOH §30c15 to require employers either to maintain

records of employee expenses, or else to pay the IRS standard business mileage rate, is a baseless

misreading, contradicted by the language of the FOH, the relevant DOL regulations, and the case

law. It should be rejected.

II.    The Court Should Not “Give Deference” to Plaintiffs’ Misreading of the Field
       Operations Handbook.

       Plaintiffs say “[t]he Court should give deference to the DOL Field Operations Handbook”

(Pls.’ Br. at 8), but that is not what they really mean. What they really mean is that the Court

should give deference to their misreading of FOH §30c15 as requiring rather than permitting use


                                                  5
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 6 of 22 PAGEID #: 1767




of the IRS mileage rate. Plaintiffs contend that the FOH is entitled to deference under Auer v.

Robbins, 519 U.S. 452 (1997), because the anti-kickback regulation, 29 C.F.R. §531.35, is

“ambiguous.” (Pls.’ Br. at 8.) That contention is wrong on multiple levels: The anti-kickback

regulation is as clear as could be; the Sixth Circuit does not apply Auer to the FOH; and if Auer

were applicable, Plaintiffs’ misconstruction of the FOH would not be entitled to deference.

       A.      The Anti-Kickback Regulation Is Unambiguous.

       Plaintiffs argue that §531.35 is ambiguous because it “does not set forth a methodology for

calculating mileage rates, or provide any other guidance as to how to determine or put a value on

the expenses related to operating an automobile for work. Thus, there is ambiguity as to how to

calculate the mileage rate.” (Pls.’ Br. at 8.) There is no ambiguity. Section 531.35 simply

interprets the FLSA’s minimum wage and overtime provisions, 29 U.S.C. §§206 and 207, to mean

there is “a violation of the Act in any workweek when the cost of [tools of the trade] cuts into the

minimum or overtime wages required to be paid to [the employee] under the Act.” 29 C.F.R.

§531.35. Under the regulation, then, the question is solely whether Plaintiffs’ work-related

expenses “cut into” their minimum wage in a given workweek. “[A] defendant would not be in

violation of the minimum wage laws merely by failing to reimburse plaintiffs for expenses; rather

such failure must be in an amount great enough to bring plaintiffs’ wages for a particular time

period below the legal minimum.” Wass, 688 F. Supp. at 1288.

       Therefore, under the regulation each Plaintiff must prove that in a given workweek the

unreimbursed portion of his or her work-related expenses was great enough to reduce his or her

wages in that workweek below the legally-mandated minimum, or as the regulation puts it, to “cut

into” the minimum wage. (Defs.’ Br. at 9-12, 17.) See, e.g., Sullivan, 362 F. Supp. 3d at 1146

(plaintiff must prove that “Defendants’ reimbursement method undercompensates the amount of



                                                 6
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 7 of 22 PAGEID #: 1768




actual expenses that [plaintiff] incurred delivering for Defendants,” such that the expenses

“reduce[ed] [plaintiff’s] hourly wage below the federal minimum wage”); Smith v. Pizza Hut, Inc.,

694 F. Supp. 2d 1227, 1230 (D. Colo. 2010) (to state a minimum wage claim, the complaint must

allege what plaintiffs “were paid on an hourly basis, what amounts they expended delivering

pizzas, what they were reimbursed per-delivery, or any other facts that would allow this Court to

infer that Plaintiffs have actually received less than the minimum wage”); Wass, 688 F. Supp. 2d

at 1288 (dismissing complaint where plaintiffs failed to allege, among other things, “their actual

vehicle and other job-related expenses”). This point should be emphasized: Plaintiffs have the

burden of proof. See, e.g., O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 602 (6th Cir.

2009) (An “FLSA plaintiff must prove by a preponderance of the evidence that he or she performed

work for which he or she was not properly compensated”); Anderson v. Mt. Clemens Pottery Co.,

328 U.S. 680, 686-87 (1946); Robinson v. Roberts Hotels Mgmt. Detroit, LLC, 661 F. App’x 890,

891 (6th Cir. 2016); Oldham v. USPS, 465 F. App’x 440, 444 (6th Cir. 2012). (See generally

discussion in Defs.’ Br. at 12-17.)

       Plaintiffs’ argument about “ambiguity,” and a “methodology for calculating mileage rates,”

should not divert the Court’s attention from the only relevant question under the anti-kickback

regulation: Can Plaintiffs prove by a preponderance of the evidence that the unreimbursed portion

of their expenses, if any, reduced their wages below the statutory minimum in any particular

workweek? As discussed in Point III, below, only if the answer to that question is “yes” does the

further question arise of mileage rates and the estimation of work-related automobile expenses.

(See also Defs.’ Br. at 19-21.)

       B.      The Sixth Circuit Does Not Apply Auer Deference to the DOL’s Field
               Operations Handbook.

       Plaintiffs say “[t]he Sixth Circuit has determined the DOL Handbook [is] worthy of Auer


                                                7
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 8 of 22 PAGEID #: 1769




deference,” citing in support of that proposition Stein v. hhgregg, Inc., supra. (Pls.’ Br. at 10.)

That could not be more wrong. Stein does not even mention Auer, but rather “recognize[s]” that

“the DOL Field Operations Handbook” and the “several DOL opinion letters” the opinion refers

to “are not controlling under Chevron.” Stein, 873 F.3d at 531-32. Instead of Auer, Stein cites

Skidmore v. Swift & Co, 323 U.S. 134 (1944), under which “interpretations, opinions, and

explanatory guidelines,” like the FOH and DOL opinion letters, “‘constitute a body of experience

and informed judgment to which courts and litigants may properly resort for guidance.’” Stein,

873 F.3d at 532 (quoting Skidmore, 323 U.S. at 140; emphasis added). “The weight of such a

judgment in a particular case will depend upon the thoroughness evident in its consideration, the

validity of its reasoning, its consistency with earlier and later pronouncements, and all those factors

which give it power to persuade, if lacking power to control.” Id. (quoting Skidmore, 323 U.S. at

140).

        In Stein, the question was whether the employer’s draw-recovery practice with respect to

commissioned employees violated the portion of 29 C.F.R. §531.35 that prohibits kickbacks of

wages already “delivered” to employees.         Stein analyzed the regulation and held that the

employer’s practice did not violate it. Stein, 873 F.3d at 531. Only after conducting its own

independent analysis did the court add, “Our determination that this [draw-recovery] policy is

lawful finds support in the DOL Field Operations Handbook as well as several DOL opinion

letters” that reflected “a longstanding position of the DOL.” Id.

        The portion of §531.35 at issue in this case simply prohibits an employee’s unreimbursed

work-related expenses from “cutting into” the employee’s minimum wage in a given

workweek. The regulation does not and need not mention reimbursement rates, which is why

§30c15 of FOH uses terminology that is entirely permissive. Moreover, Plaintiffs’ position is not



                                                  8
FPDOCS 35603633.1
 Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 9 of 22 PAGEID #: 1770




supported by any DOL opinion letters, let alone a line of opinion letters going back nearly 40 years

as in Stein. There is no reason to “defer” to §30c15 as it is written, and certainly no reason to defer

to Plaintiffs’ misinterpretation of it. (See also Defs.’ Br. at 7-8.)

        Finally, Plaintiffs cite out-of-circuit decisions granting Auer deference to the FOH’s

interpretation of the DOL’s dual jobs regulation, 29 C.F.R. §531.56(e). (Pls.’ Br. at 9-11.) Since

such decisions employ an inapplicable standard of deference to an unrelated regulation construed

in irrelevant sections of the FOH, they are inapposite. Moreover, the Northern District of Ohio

has recently rejected the FOH’s interpretation of the dual jobs regulation and the out-of-circuit

decisions relying on it:

        The Court recognizes that the Sixth Circuit has not afforded the FOH any type of
        deference or binding effect in relation to its interpretation of the FLSA. There is
        no reason for this Court to deviate from the holdings of the Sixth Circuit based on
        non-binding decisions by other courts outside this Circuit. Indeed, this is consistent
        with the WHD [i.e., Wage and Hour Division] of the DOL itself, which states that
        the FOH “is not used as a device for establishing interpretative policy.”

Matusky v. Avalon Holdings Corp., No. 17-1535, 2019 WL 1428212, at *8 (N.D. Ohio Mar. 29,

2019) (citing Stein; other citations & footnote omitted). Under the controlling authority of the

Court of Appeals, courts in the Sixth Circuit do not apply Auer deference to the Field Operations

Handbook. There is no reason for this Court to depart from circuit precedent.

        C.      The Field Operations Handbook, as Misconstrued by Plaintiffs, Would Not Be
                Entitled to Auer Deference.

        According to Plaintiffs, FOH §30c15 requires employers to “either (1) keep records of

delivery drivers’ actual expenses and reimburse for them or (2) reimburse drivers at the IRS

standard business mileage rate.” (Pls.’ Br. at 6-7.) As discussed at length above, that is a

misreading of the Handbook provision and is not entitled to Auer deference. Furthermore, the

DOL imposes no obligation on employers to keep records of employee expenses.



                                                   9
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 10 of 22 PAGEID #: 1771




       The DOL’s recordkeeping regulations, adopted under 29 U.S.C. §211(c) and contained in

29 C.F.R. Part 516, impose extensive recordkeeping requirements on employers. (See Defs.’ Br.

at 14-16.) Noticeably absent from those regulations is a requirement for employers to maintain

records of employees’ expenses. The absence of such a requirement is to be expected, since “it

would not make sense for the FLSA to impose on an employer the obligation to keep a record

when control over that record is exercised by the employee, rather than the employer,” Morangelli,

922 F. Supp. 2d at 302; accord, e.g., Wass, 688 F. Supp. 2d at 1289 – which leads to the conclusion

that the absence of such a requirement is deliberate.

       Another road to that conclusion is the canon of construction expressio unius est exclusio

alterius, which the Supreme Court translates as “expressing one item of an associated group or

series excludes another left unmentioned.” NLRB v. SW Gen., Inc., 137 S. Ct. 929, 940 (2017)

(internal quotation marks & brackets omitted). The canon applies “when the items expressed are

members of an associated group or series, justifying the inference that items not mentioned were

excluded by deliberate choice, not inadvertence.” Barnhart v. Peabody Coal Co., 537 U.S. 149,

168 (2003) (internal quotation marks omitted). The recordkeeping regulations impose a multitude

of recordkeeping requirements on employers; a requirement to maintain records of employee

expenses is not among them. Therefore, under the expressio unius canon, the appropriate inference

is that such a requirement was “excluded by deliberate choice.”

       Both logic and the canons of construction, then, lead to the conclusion that the regulations’

exclusion of any requirement for employers to maintain records of employee expenses was

deliberate. This must be considered in light of Auer’s holding that deference is not owed to an

agency’s interpretation of its regulation if the interpretation is “plainly erroneous or inconsistent

with the regulation.” Auer, 519 U.S. at 461 (internal quotation marks omitted). If, as Plaintiffs



                                                 10
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 11 of 22 PAGEID #: 1772




mistakenly maintain, FOH §30c15 required employers either to keep records of employee

expenses or to pay the IRS standard business mileage rate, the requirement would be inconsistent

with the recordkeeping regulations that deliberately omit such a requirement. Accordingly, even

if Auer were applied to the DOL’s Field Operations Handbook, FOH §30c15, as misconstrued by

Plaintiffs, would not be entitled to deference.

        As the Sullivan court observed, “[t]o the extent §30c15 purports to require employers to

track their employees’ actual expenses, it is not entitled to deference because it has no basis in the

DOL’s recordkeeping regulations.” Sullivan, 362 F. Supp. 3d at 1154 (emphasis added).

III.    The IRS Mileage Rate Is Not the Default in FLSA Cases.

        Plaintiffs argue that under FOH §30c15 “[t]he ‘IRS rate or actual expenses’ method is the

appropriate measure in this and all cases” because “an employer cannot and should not be allowed

to guess, estimate, or come ‘close enough’ to reimbursing for these substantial [that is, work-

related vehicle] expenses.” (Pls.’ Br. at 12.) Aside from the other flaws in that assertion, it

assumes the IRS rate is appropriately applied to wage and hour questions, while it actually

functions simply as a safe harbor the IRS permits taxpayers to use, in lieu of actual expenses, in

computing the costs they may deduct from their taxable income. (Defs.’ Br. at 20; Skatrud Decl.

§1, ¶5.2)

        Under the regulations, which unquestionably control, employers are not faced with the

choice of paying either actual expenses or the IRS mileage rate (which is not even mentioned in

the regulations). Instead, the regulations expressly provide that reimbursement of expenses

incurred on the employer’s behalf or for the employer’s convenience is sufficient if “the



2
 The Skatrud Declaration is divided into two sections, with the paragraph numbering beginning
anew in each section.

                                                  11
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 12 of 22 PAGEID #: 1773




reimbursement reasonably approximates the expenses incurred.”              29 C.F.R. §778.217(a)

(emphasis added). For example, reimbursement can be the “reasonably approximate amount

expended by an employee in purchasing, laundering or repairing uniforms or special clothing

which his employer requires him to wear,” id. §778.217(b)(2); or the “reasonably approximate

amount expended by an employee, who is traveling ‘over the road’ on his employer’s business,

for transportation (whether by private car or common carrier) and living expenses away from

home, other travel expenses, such as taxicab fares, incurred while traveling on the employer’s

business,” id. §778.217(b)(3).3

       Thus, courts in pizza delivery cases have acknowledged that the employer need only

“reasonably approximate” employees’ delivery-related automobile expenses. “[T]he regulations

applicable to the FLSA allow employers to reasonably approximate the amount of an employee’s

expenses incurred on his employer’s behalf....” Perrin, 114 F. Supp. 3d at 721 (citing 29 C.F.R.

§778.217; emphasis added)4; accord, e.g., Tyler, 342 F. Supp. 3d at 847-49 (citing Perrin and

§778.217); see also, e.g., Smith, 694 F. Supp. 2d at 1229-30 (“[T]o the extent that Plaintiffs allege

automobile-related expense claims, they should be aware that under the applicable federal

regulations, Defendant may approximate those expenses in reimbursing them”) (emphasis added);

Wass, 688 F. Supp. 2d at 1283 (“[U]nder the applicable federal regulations, defendant may

reasonably approximate plaintiffs’ vehicle expenses in reimbursing them”) (emphasis added). In

this context, as in all others, “[a]n employee who brings suit pursuant to the FLSA has the burden

of proving that he performed work for which he was not properly compensated.” Tyler, 342 F.


3
 29 C.F.R. §778.217 is cross-referenced in 29 C.F.R. §531.32(c), which is cross-referenced in 29
C.F.R. §531.35.
4
  The omitted language indicated by the ellipsis is, “in lieu of tracking the employee’s actual
expenses.” Id. As explained above, however, the employer is under no obligation to track the
employee’s expenses.

                                                 12
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 13 of 22 PAGEID #: 1774




Supp. 3d at 845 (internal quotation marks omitted); accord, e.g., O’Brien, 575 F.3d at 602;

Anderson, 328 U.S. at 686-87; Robinson, 661 F. App’x at 891; Oldham, 465 F. App’x at 444.

        Moreover, the IRS rate includes expenses that under the applicable DOL regulations cannot

be attributed in their entirety, or even in significant part, to drivers’ delivery-related expenses. See

29 C.F.R. §531.32(c) (employer responsible only for expenses “which are primarily for the benefit

or convenience of the employer”); §778.217(a) (employer responsible only for expenses employee

“incurs ... on his employer’s behalf” or “by reason of action taken for the convenience of his

employer”). The IRS’s business standard mileage rate (which is the term the IRS uses) includes

“[i]tems such as depreciation or lease payments, maintenance and repairs, tires, gasoline (including

all taxes thereon), oil, insurance, and license and registration fees.” Rev. Proc. 2010-51 §4.02.

Insurance, license and registration fees, and other fixed costs must be paid regardless of whether

the vehicle is operated for business or personal purposes; the same is true of depreciation. Indeed,

depreciation is a significant component of the IRS business standard mileage rate, comprising

between 39% and 47% of the rate during the period 2014 through 2018. See §§3 & 4 of IRS Notice

2013-80, IRS Notice 2014-79, IRS Notice 2016-1, IRS Notice 2016-79, IRS Notice 2018-03.

(Defs.’ Br. at 20.)

        Runzheimer, the company that calculates the IRS business standard mileage rate, openly

acknowledges that the IRS standard mileage rate “is a national annualized weighted average”

(Skatrud Decl. §2, ¶1.), based on various inputs relating to vehicle type, fuel, maintenance, tires,

depreciation, insurance, and license and registration fees.         However, since such costs vary

significantly by region, only those in the regions where Plaintiffs delivered pizzas are relevant; the

national average is necessarily irrelevant, especially here because most of the opt-in Plaintiffs

worked in Ohio and North Carolina, where certain costs are in fact lower than the national average.



                                                  13
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 14 of 22 PAGEID #: 1775




The IRS rate is an “optional” rate taxpayers may use in computing the deductibility of business-

related automobile costs. It “is not designed to represent specific driver mileage costs.” (Id. §1,

¶5; emphasis added.) A review of the individual items used to calculate the IRS rate make this

clear:

         •   Vehicle Type. “The IRS standard mileage rate reflects costs associated with a
             combination of new vehicle categories.” (Id. §2, ¶2; emphasis added.) However, most
             Plaintiffs here drove fully-depreciated older cars. (Mangus Decl. ¶2 & Ex. A.)

         •   Depreciation. As a concept, this refers to “a vehicle’s average annual decrease in value
             from the time it was new until the end of its useful life.” The IRS treats vehicles “as
             having a 5-year useful life” for tax purposes. (Skatrud Decl. §2, ¶3; emphasis added).
             However, most Plaintiffs here drove fully depreciated older cars. (Mangus Decl. ¶2
             & Ex. A.)

         •   Maintenance and Tires. The IRS rates for these costs are “based on the prior year’s
             vehicles.” (Skatrud Decl. §2, ¶7; emphasis added).

         •   Fuel Cost. “The IRS standard mileage rate reflects national fuel price averages.” (Id.
             §2, ¶4; emphasis added.) However, fuel prices in individual U.S. cities can vary
             meaningfully, and the prices in Ohio and North Carolina are substantially lower than
             the national average. See, e.g., https://gasprices.aaa.com/ ?state=US.5

         •   Insurance. The IRS rate is based on a national average that “does not reflect
             geographical variances.” (Skatrud Decl. §2, ¶5.) However, insurance rates vary
             significantly from state to state and even within states themselves, and the rates in
             Ohio and North Carolina are lower than the national average. See, e.g.,
             https://www.insure.com/car-insurance/car-insurance-rates.html.

         •   Registration and License Fees. The IRS rate “reflects national ... averages.” (Skatrud
             Decl. §2, ¶6.)

         As the Court in Sullivan observed, the IRS rate “has no logical tie to the ultimate question

in a minimum wage case – whether [the plaintiff] was paid the federal minimum wage taking into

account reimbursements he received for vehicle expenses he incurred.” Sullivan, 362 F. Supp. 3d

at 1154. Some courts have opined that “the IRS standard business mileage rate may be a reasonable


5
  For example, the national average price of gasoline as of June 17, 2019 was $2.689 per gallon;
the price in Ohio was $2.508; and in North Carolina $2.455. https://gasprices.aaa.com/ ?state=US.

                                                 14
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 15 of 22 PAGEID #: 1776




approximation of employee vehicle expenses,” but that it is not the “only reasonable approximation

of such expenses”; so “an employer’s failure to use the IRS rate in approximating expenses is [not]

per se unreasonable.” Perrin, 114 F. Supp. 3d at 721-22 (court’s emphasis); accord, e.g., Tyler,

342 F. Supp. 3d at 849.

       Whether an employer’s reimbursement rate to delivery drivers is a “reasonable

approximation” of the drivers’ delivery-related vehicle costs is accordingly a question of fact, as

courts have recognized. Tyler, 342 F. Supp. 3d at 848; Perrin, 114 F. Supp. 3d at 721-22. It is

also a question about whether Plaintiffs were properly compensated, and so one on which they

have the burden of proof by a preponderance of the evidence. E.g., O’Brien, 575 F.3d at 602;

Anderson, 328 U.S. at 686-87; Robinson, 661 F. App’x at 891; Oldham, 465 F. App’x at 444. And

Plaintiffs will not get to a jury unless they produce evidence that can satisfy their burden of proof.

E.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Medison Am., Inc. v. Preferred Med.

Sys., LLC, 357 F. App’x 656, 662 (6th Cir. 2009).

       There is nothing special in the FLSA context about the IRS business standard mileage rate.

If Plaintiffs want that rate to apply here, they will have to prove as a matter of fact that it

“reasonably approximates” their expenses. They cannot have it imposed by judicial fiat.

IV.    The Case Law Plaintiffs Rely on Does Not Support Their Position.

       Plaintiffs rely on a small handful of decisions to support their assertion that “[c]ourts have

adopted the IRS rate as the proper measure in delivery driver cases.” (Pls.’ Br. at 13.) In each

case, Plaintiffs misread the decisions, the decisions misstate the law, or both.

       First, Plaintiffs cite Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 16-516, 2018 WL

5800594 (S.D. Ohio Nov. 6, 2018). Brandenburg addressed the delivery driver reimbursement

rate in the course of determining whether there were common questions of law or fact on a Rule



                                                 15
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 16 of 22 PAGEID #: 1777




23 class certification motion; the court was not making a decision on the merits. Moreover, the

court did not even mention the Field Operations Handbook. Rather, the court relied on evidence,

in the form of a report of the plaintiff delivery driver’s expert witness, “who work[ed] in the field

of vehicle fleet management consulting services.” Id. at *4. Thus, the court, in an interlocutory

decision on a procedural issue, still did not impose the IRS rate as a matter of law, but rather made

a factual finding, based on expert opinion, that the IRS rate was appropriate.

       Next, Plaintiffs cite Zellagui v. MCD Pizza, Inc., 59 F. Supp. 3d 712 (E.D. Pa. 2014).

Zellagui granted the plaintiff delivery driver’s motion for a default judgment; consequently, there

was no briefing from the defendants. Zellagui, like Brandenburg, found as a matter of fact that

the IRS rate was a reasonable approximation of drivers’ expenses; but it also, erroneously and

quite unnecessarily, imposed the IRS rate as a matter of law. Like Plaintiffs here, the Zellagui

court misread the FOH as imposing on employers the alternative of maintaining records of

employees’ actual expenses or else reimbursing employees at the IRS rate. Moreover, the

decisions Zellagui cites do not support its holding: Darrow v. WKRP Management, LLC, No. 09-

1613, 2011 WL 2174496 (D. Colo. June 3, 2011), arose on a 12(b)(6) motion, and the court did

not hold the IRS rate is required as a matter of law; and Gattuso v. Harte-Hanks Shoppers, Inc.,

42 Cal.4th 554, 566, 67 Cal. Rptr.3d 468, 477, 169 P.3d 889, 896 (2007), was decided under

California law, relying on the California Labor Commissioner’s interpretation of the relevant

California statute. Sullivan aptly criticized Zellagui by observing it “did not examine the particular

statutory or regulatory background relevant to §30c15, but appeared to rely on §30c15’s

interpretation of the FLSA without even recounting what the FLSA stated.” Sullivan, 362 F. Supp.

3d at 1155 (court’s emphasis). In short, Zellagui rendered a default judgment without the benefit

of a full briefing, misconstrued the FOH, and had no basis in the FLSA or the DOL regulations. It



                                                 16
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 17 of 22 PAGEID #: 1778




is entitled to no weight.

         Plaintiffs next cite Cornish v. Deli Management, Inc., No. WMN-16-672, 2016 WL

5934077 (D. Md. Oct. 12, 2016). Cornish parrots Zellagui and offers the same misreading of FOH

§30c15 as Zellagui does and as Plaintiffs do here. To quote Sullivan again, “Cornish simply relied

on Zellagui and Gattuso’s interpretation of §30c15 without taking a fresh look at the regulations

themselves.” Sullivan, 362 F. Supp. 3d at 1155.6 Cornish, too, should be disregarded.

         The final two decisions Plaintiffs cite are AAA arbitration awards, both of which make the

erroneous assertion (in a near quotation of Zellagui) that “[w]hen a minimum wage law requires

an employer to reimburse an employee for using the employee’s vehicle for the employer’s benefit,

the employer should reimburse the employee at the IRS standard business mileage rate or it should

keep records of the employee’s actual vehicle-related costs to support another reimbursement rate

as is set forth in Section 30c15 of the [REDACTED] FOH.” In re Arbitration, 2015 WL 8682313,

at *12 (AAA Aug. 13, 2015); In re Arbitration, 2015 WL 8682319, at *12 (AAA Aug. 13, 2015).

Again, FOH §30c15 does not say that, and it has no support in either the FLSA or the regulations.

         Accordingly, the authorities Plaintiffs cite either do not support their position, or rely on a

superficial misreading of the DOL’s Field Operations Handbook, the FLSA, and the regulations.

V.       The Court Should Decline Plaintiffs’ Invitation to Legislate from the Bench.

         In the final section of the brief, Plaintiffs argue that because employees must know whether

they are being paid properly, “the DOL implemented a very clear standard for pizza delivery

drivers – the public and accessible IRS rate.” (Pls.’ Br. at 15-16.) The DOL “implemented” no

“standard.” There is no regulation prescribing the IRS rate. There is no interpretive document

prescribing the IRS rate – the DOL’s Field Operations Handbook itself says it “is not used as a


6
    Gattuso does not actually cite the DOL’s Field Operations Handbook or §30c15.

                                                   17
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 18 of 22 PAGEID #: 1779




device for establishing interpretive policy.” All the DOL has done is inform its Wage and Hour

Division investigators and staff, via the DOL’s Field Operations Handbook, that under certain

circumstances the IRS rate “may be used.” FOH §30c15(a) (emphasis added).

       Plaintiffs also argue this is a “DOL[] rule” under which “[e]mployers can choose to take

on the task of tracking delivery drivers’ actual expenses or pay a set per-mile reimbursement rate,”

the IRS rate. (Pls.’ Br. at 15.) Section 30c15 of the FOH is not a “rule,” which would be entitled

to Chevron deference, see Stein, 873 F.3d at 531-32. According to the DOL itself, the FOH does

not even establish the agency’s interpretive policy. The “rules” – the recordkeeping regulations in

29 C.F.R. Part 516 – do not require employers to track employee expenses, deliberately so, as

discussed above. Despite Plaintiffs’ insistence to the contrary, FOH §30c15 itself does not purport

to impose on employers the alternatives of either tracking their delivery drivers’ expenses or

paying them the IRS standard business mileage rate; and if it did, it would be inconsistent with the

regulations, and so properly disregarded even under the highly deferential Auer standard, which

itself does not apply here.

       Plaintiffs fault courts that they say have held “employers can ‘approximate’ mileage

expenses.” (Pls.’ Br. at 15.) Plaintiffs misrepresent those holdings. Courts have followed the

regulations, which expressly provide that reimbursement is sufficient if it “reasonably

approximates the expenses incurred.” 29 C.F.R. §778.217(a) (emphasis added). See, e.g., Perrin,

114 F. Supp. 3d at 721 (“[T]he regulations applicable to the FLSA allow employers to reasonably

approximate the amount of an employee’s expenses incurred on his employer’s behalf”) (citing 29

C.F.R. §778.217; emphasis added); Tyler, 342 F. Supp. 3d at 847-49 (citing Perrin and §778.217);

Smith, 694 F. Supp. 2d at 1229-30 (“[T]o the extent that Plaintiffs allege automobile-related

expense claims, they should be aware that under the applicable federal regulations, Defendant may



                                                18
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 19 of 22 PAGEID #: 1780




approximate those expenses in reimbursing them”) (emphasis added); Wass, 688 F. Supp. 2d at

1283 (“[U]nder the applicable federal regulations, defendant may reasonably approximate

plaintiffs’ vehicle expenses in reimbursing them”) (emphasis added). And again, the burden is on

the employees to show, as a matter of fact, that their reimbursement did not reasonably

approximate their expenses. Perrin, 114 F. Supp. 3d at 721; Tyler, 342 F. Supp. 3d at 845, 847-

49; Smith, 694 F. Supp. 2d at 1229-30; Wass, 688 F. Supp. 2d at 1283; O’Brien, 575 F.3d at 602;

Anderson, 328 U.S. at 686-87; Robinson, 661 F. App’x at 891; Oldham, 465 F. App’x at 444.

       In sum, Plaintiffs are asking the Court to adopt a rule requiring employers to keep records

of employee work-related vehicle expenses, or in the alternative to pay the IRS standard business

mileage rate. That rule does not appear in the FLSA, or the regulations, or even the Field

Operations Handbook. What Plaintiffs are really doing, then, is inviting the Court to legislate from

the bench by amending the FLSA to relieve them of their burden of proof. The Court should

decline the invitation.

VI.    Plaintiffs’ Cross-Motion Should Be Denied Pursuant to Rule 56(d).

       Finally, Defendants need discovery to address the factual issues raised by the parties’ cross-

motions. (See Caminiti Decl. ¶¶ 8, 12-13.) Following the Court’s ruling on the appropriate legal

standard, Defendants will seek to conduct discovery of the named Plaintiffs, the opt-in Plaintiffs,

and a sampling of the putative class. (Id. at ¶¶12-13.) Under Fed.R.Civ.P. 56(d), where, as here,

“the non-movant makes a proper and timely showing of a need for discovery, the district court’s

entry of summary judgment without permitting him to conduct any discovery at all will constitute

an abuse of discretion.” Alspaugh v. McConnell, 643 F.3d 162, 166-67 (6th Cir. 2011).

Accordingly, Plaintiff’s cross-motion should be denied pending discovery to be conducted with

the benefit of the Court’s ruling on the proper measure of minimum wage compliance for pizza



                                                19
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 20 of 22 PAGEID #: 1781




delivery drivers.

                                          CONCLUSION

        There is no basis for Plaintiffs’ proposed measure of minimum wage compliance for pizza

delivery drivers. Instead, it is clear under the statute, the regulations, and controlling precedent

that the minimum wage requirement has been complied with if either of the following situations

obtains:

        •     In a given workweek, the difference between (1) the delivery drivers’ wages and (2)
              their unreimbursed pizza delivery expenses is (3) equal to or greater than the
              applicable minimum wage; or

        •     In a given workweek, (1) the delivery drivers’ wages are equal to or greater than the
              applicable minimum wage, and (2) the employer’s reimbursement to the drivers for
              their pizza delivery expenses “reasonably approximate” those expenses.

        Defendants therefore respectfully request the Court to rule as follows:

        (1)     That DOL Field Operations Handbook, §30c15(a), is not controlling as a matter of

law and, therefore, the IRS business standard mileage rate is not legally mandated.

        (2)     That the proper measure of minimum wage compliance is whether, in a given

workweek, an employee’s net weekly wages, meaning the wages the employee received, less the

employee’s unreimbursed work-related expenses, equaled or exceeded the applicable minimum

wage;

        (3)     That if the employee’s net weekly wages did equal or exceed the applicable

minimum wage, the employer complied; that if the employee’s net weekly wages did not equal or

exceed the applicable minimum wage, the employer did not comply (unless the reimbursement

“reasonably approximated” expenses as in (4) below); and that the burden of proving non-

compliance, by a preponderance of the evidence, is on the employee; and

        (4)     That in addition to proving non-compliance, the employee must also prove, by a



                                                 20
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 21 of 22 PAGEID #: 1782




preponderance of the evidence, that the reimbursement for work-related expenses the employer

provided did not “reasonably approximate” the employee’s expenses.

Dated: June 18, 2019                      Respectfully submitted,

                                          FISHER & PHILLIPS LLP

                                          /s/ Mathew A. Parker
                                          Mathew A. Parker (0093231)
                                          250 West Street, Suite 400
                                          Columbus, OH 43215
                                          Telephone: (614) 453-7608
                                          Facsimile: (614) 221-1409
                                          mparker@fisherphillips.com

                                          Kathleen McLeod Caminiti (pro hac vice)
                                          430 Mountain Avenue, Suite 303
                                          Murray Hill, New Jersey 07974
                                          Telephone: (908) 516-1062
                                          Facsimile: (908) 516-1051
                                          kcaminiti@fisherphillips.com

                                          J. Hagood Tighe (pro hac vice)
                                          1320 Main Street, Suite 750
                                          Columbia, South Carolina 29201
                                          Telephone: (803) 225-0000
                                          Facsimile: (803) 255-0202
                                          htighe@fisherphillips.com

                                          Attorneys for Defendants




                                             21
FPDOCS 35603633.1
Case: 3:17-cv-00146-TMR Doc #: 120 Filed: 06/18/19 Page: 22 of 22 PAGEID #: 1783




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, a copy of the foregoing DEFENDANTS’ BRIEF IN

RESPONSE TO PLAINTIFFS’ CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

was filed electronically with the Court. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all ECF registered parties. Parties may access this filing through the

Court’s CM/ECF system.

                                               /s/ Mathew A. Parker
                                               Mathew A. Parker (0093231)

                                               Counsel for Defendants




                                                  22
FPDOCS 35603633.1
